--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

 
[THIS STOCK OPTION AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS STOCK OPTION AND ANY SECURITIES
ISSUABLE UPON EXERCISE OF THIS OPTION (EXCEPT AS OTHERWISE PROVIDED BELOW).]1
 
JAMMIN JAVA CORP.
 
2015 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms in the Stock Option Agreement (the
“Option Agreement”) have the same meanings as defined in the Jammin Java Corp.
2015 Equity Incentive Plan (the “Plan”).
 
I.
NOTICE OF STOCK OPTION GRANT
 
 
Optionee: 
 
________________________  
Address:   
________________________

 
You have been granted an Option to purchase Common Stock of the Company (the
“Option”), subject to the terms and conditions of the Plan and this Option
Agreement, as follows:
 

 
Grant Date:                                  
 
________________________  
Vesting Commencement Date: 
 
________________________  
Exercise Price per Share:       
 
$_______________________

 

 
Total Number of Shares Granted:   ________________________
 

 
________________________
 
1 Required to the extent that the Plan (and awards thereunder) have not been
registered under the Securities Act of 1933, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Total Exercise Price:
 
________________________
 
 
Type of Option:
 
________________________
 
 
Expiration Date: 
 
_______________________2
 
 
Vesting Schedule:
 
________________________
 
Termination Period:
________________________

 
To the extent vested, this Option will be exercisable for three (3) months after
Optionee ceases to be a Service Provider, unless termination is due to
Optionee’s death or Disability, in which case this Option will be exercisable
for twelve (12) months after Optionee ceases to be a Service Provider.  In the
event of termination due to Optionee’s death, the Company shall use commercially
reasonable efforts to notify Optionee’s estate of the exercisability of the
Option following Optionee’s death.  Notwithstanding the foregoing sentence, in
no event may this Option be exercised after any termination of the Optionee as a
Service Provider determined by the Company’s Board to be for Cause or after the
Expiration Date as provided above and this Option may be subject to earlier
termination as provided in the Plan.
 
“Cause” has the meaning ascribed to such term or words of similar import in
Optionee’s written employment or service contract with the Company or its Parent
or any Subsidiary and, in the absence of such agreement or definition, means
Optionee’s (i) conviction of, or plea of nolo contendere to, a felony or any
other crime involving moral turpitude; (ii) fraud on or misappropriation of any
funds or property of the Company or its subsidiaries, or any affiliate, customer
or vendor; (iii) personal dishonesty, incompetence, willful misconduct, willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses), or breach of fiduciary duty which involves personal profit;
(iv) willful misconduct in connection with Optionee’s duties or willful failure
to perform Optionee’s responsibilities in the best interests of the Company or
its subsidiaries; (v) illegal use or distribution of drugs; (vi) violation of
any material rule, regulation, procedure or policy of the Company or its
subsidiaries, the violation of which could have a material detriment to the
Company; or (vii) material breach of any provision of any employment,
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by Optionee for the benefit of the Company or its subsidiaries, all as
reasonably determined by the Company’s Board, which determination will be
conclusive.  
 
II.           AGREEMENT
 
1.           Grant of Option.  The Administrator grants to the Optionee named in
the Notice of Stock Option Grant in Part I of this Option Agreement, an Option
to purchase the number of Shares set forth in the Notice of Stock Option Grant,
at the exercise price per Share set forth in the Notice of Stock Option Grant
(the “Exercise Price”), and subject to the terms and conditions of the Plan,
which is incorporated herein by reference.  In the event of a conflict between
the terms and conditions of the Plan and this Option Agreement, the terms and
conditions of the Plan prevail.
 
________________________
 
2 Unless terminated earlier pursuant to the terms of this Option Agreement or
the terms and conditions of the Optionee’s employment agreement with the
Company, if any.
 
 
 
-2-

--------------------------------------------------------------------------------

 
If designated in the Notice of Stock Option Grant as an Incentive Stock Option,
this Option is intended to qualify as an Incentive Stock Option as defined in
Code section 422.  Nevertheless, to the extent that it exceeds the $100,000 rule
of Code section 422(d), this Option will be treated as a Nonstatutory Stock
Option.
 
2.           Exercise of Option.
 
(a)       Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Option Agreement.
 
(b)       Method of Exercise.  This Option is exercisable by (i) delivery of an
exercise notice in the form attached as Exhibit A (the “Exercise Notice”) or in
a manner and pursuant to procedures as the Administrator may determine, which
will state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and other representations and
agreements as may be required by the Company and (ii) paying the Company in full
the aggregate Exercise Price as to all Shares being acquired, together with any
applicable tax withholding.
 
This Option will be deemed to be exercised upon receipt by the Company of a
fully executed Exercise Notice accompanied by the aggregate Exercise Price,
together with any applicable tax withholding.
 
No Shares will be issued pursuant to the exercise of an Option unless the
issuance and exercise of Shares complies with Applicable Laws.  Assuming
compliance, for income tax purposes the Shares will be considered transferred to
the Optionee on the date on which the Option is exercised with respect to the
Shares.
 
3.           Method of Payment.  The aggregate Exercise Price may be paid by any
of the following, or a combination thereof, at the election of the Optionee:
 
(a)
cash;
 
(b)
check;
 
(c)
to the extent not prohibited by Section 402 of the Sarbanes-Oxley Act of 2002, a
promissory note;
 
(d)
other Shares, provided Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option will
be exercised;
 
(e)
by asking the Company to withhold Shares from the total Shares to be delivered
upon exercise equal to the number of Shares having a value equal to the
aggregate Exercise Price of the Shares being acquired;
 

 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(f)
any combination of the foregoing methods of payment; or
 
(g)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

 
4.      Legends.
 
(a)           All certificates representing the Shares issued upon exercise of
this Option shall, prior to such date as the Plan and Common Stock hereunder are
covered by a valid Form S-8 or similar U.S. federal registration statement,
where applicable, have endorsed thereon the following legends:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY BE OFFERED AND SOLD ONLY IF
REGISTERED AND QUALIFIED PURSUANT TO THE RELEVANT PROVISIONS OF U.S. FEDERAL,
STATE AND FOREIGN SECURITIES LAWS OR IF THE COMPANY IS PROVIDED AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION AND QUALIFICATION UNDER
U.S. FEDERAL, STATE AND FOREIGN SECURITIES LAWS IS NOT REQUIRED.
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER HEREOF. SUCH
AGREEMENT PROVIDES FOR CERTAIN TRANSFER RESTRICTIONS, INCLUDING RIGHTS OF FIRST
REFUSAL UPON AN ATTEMPTED TRANSFER OF THE SECURITIES AND CERTAIN REPURCHASE
RIGHTS IN FAVOR OF THE COMPANY. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN
REQUEST FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.
 
(b)           If the Option is an ISO, then the following legend will be
included:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED UPON EXERCISE OF AN
INCENTIVE STOCK OPTION, AND THE COMPANY MUST BE NOTIFIED IF THE SHARES SHALL BE
TRANSFERRED BEFORE THE LATER OF THE TWO (2) YEAR ANNIVERSARY OF THE DATE OF
GRANT OF THE OPTION OR THE ONE (1) YEAR ANNIVERSARY OF THE DATE ON WHICH THE
OPTION WAS EXERCISED. THE REGISTERED HOLDER MAY RECOGNIZE ORDINARY INCOME IF THE
SHARES ARE TRANSFERRED BEFORE SUCH DATE.
 
5.      Optionee’s Investment Representations.
 
(a)           This Agreement is made with Optionee in reliance upon Optionee’s
representation to the Company, which by Optionee’s acceptance hereof Optionee
confirms, that the Common Stock which Optionee will receive will be acquired
with Optionee’s own funds for investment for an indefinite period for Optionee’s
own account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and that Optionee has no present intention of
selling, granting participation in, or otherwise distributing the same, but
subject, nevertheless, to any requirement of law that the disposition of
Optionee’s property shall at all times be within Optionee’s control. By
executing this Agreement, Optionee further represents that Optionee does not
have any contract, understanding or agreement with any person to sell, transfer,
or grant participation to such person or to any third person, with respect to
any of the Common Stock.
 
 
-4-

--------------------------------------------------------------------------------

 
(b)           With respect to a transaction occurring prior to such date as the
Plan and Common Stock thereunder are covered by a valid Form S-8 or similar U.S.
federal registration statement, Optionee agrees that in no event shall Optionee
make a disposition of any of the Common Stock, unless and until: (i) Optionee
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition; and (ii) Optionee shall have furnished the Company with an
opinion of counsel satisfactory to the Company to the effect that (A) such
disposition will not require registration or qualification of such Common Stock
under applicable U.S. federal, state or foreign securities laws or (B)
appropriate action necessary for compliance with the U.S. federal, state or
foreign securities laws has been taken; or (iii) the Company shall have waived,
expressly and in writing, its rights under clauses (i) and (ii) of this
Subsection.
 
(c)           Optionee understands that if a registration statement covering the
Common Stock under the Securities Act is not in effect when Optionee desires to
sell the Common Stock, Optionee may be required to hold the Common Stock for an
indeterminate period. Optionee also acknowledges that Optionee understands that
any sale of the Common Stock which might be made by Optionee in reliance upon
Rule 144 under the Securities Act may be made only in limited amounts in
accordance with the terms and conditions of that Rule.
 
6.           Restrictions on Exercise.  This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Laws.  The Company will be relieved of any liability with respect to any delayed
issuance of shares or its failure to issue shares if such delay or failure is
necessary to comply with Applicable Laws.
 
7.           Non-Transferability of Option.  This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of Optionee only by Optionee.  The
terms of the Plan and this Option Agreement are binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
 
8.           Term of Option.  This Option may be exercised only within the term
set out in the Notice of Stock Option Grant, and may be exercised during the
term only in accordance with the Plan and the terms of this Option.
 
9.           Tax Obligations.
 
(a)       Withholding Taxes.  Optionee agrees to arrange for the satisfaction of
all Federal, state, local and foreign income and employment tax withholding
requirements applicable to the Option exercise.  Optionee acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
the Shares if withholding amounts are not delivered at the time of exercise.
 
 
-5-

--------------------------------------------------------------------------------

 
(b)       Notice of Disqualifying Disposition of ISO Shares.  If the Option
granted to Optionee is an ISO, and if Optionee sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, the Optionee must immediately notify the Company of the
disposition in writing.  Optionee agrees that Optionee may be subject to income
tax withholding by the Company on the compensation income recognized by the
Optionee.
 
(c)       Code Section 409A.  Under Code section 409A, an Option that was
granted with a per Share exercise price that is determined by the Internal
Revenue Service (the “IRS”) to be less than the Fair Market Value of a Share on
the Grant Date (a “discount option”) may be considered deferred
compensation.  An Option that is a discount option may result in (i) income
recognition by the Optionee prior to the exercise of the Option, (ii) an
additional twenty percent (20%) tax, and (iii) potential penalty and interest
charges.  Optionee acknowledges that the Company cannot and has not guaranteed
that the IRS will agree that the per Share Exercise Price of this Option equals
or exceeds Fair Market Value of a Share on the Grant Date in a later
examination.  Optionee agrees that if the IRS determines that the Option was
granted with a per Share exercise price that was less than the Fair Market Value
of a Share on the Grant Date, Optionee will be solely responsible for any and
all resulting tax consequences.
 
10.           No Guarantee of Continued Service.  OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER.
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
11.           Notices.  All notices or other communications which are required
or permitted hereunder will be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
 
(a)           if to the Optionee, to the address (or telecopy number) set forth
on the Notice of Stock Option Grant; and


(b)           if to the Company, to its principal executive office as specified
in any report filed by the Company with the Securities and Exchange Commission
or to such address as the Company may have specified to the Grantee in writing,
Attention: Corporate Secretary;
 
 
-6-

--------------------------------------------------------------------------------

 
or to any other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any
communication will be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the fourth Business Day
following the date on which the piece of mail containing the communication is
posted, if sent by mail.  As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.
 
12.           Specific Performance.  Optionee expressly agrees that the Company
will be irreparably damaged if the provisions of this Option Agreement and the
Plan are not specifically enforced.  Upon a breach or threatened breach of the
terms, covenants and/or conditions of this Option Agreement or the Plan by the
Optionee, the Company will, in addition to all other remedies, be entitled to a
temporary or permanent injunction, without showing any actual damage, and/or
decree for specific performance, in accordance with the provisions hereof and
thereof.  The Administrator has the power to determine what constitutes a breach
or threatened breach of this Option Agreement or the Plan.  The Administrator’s
determinations will be final and conclusive and binding upon the Optionee.
 
13.           No Waiver.  No waiver of any breach or condition of this Option
Agreement will be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.
 
14.           Optionee Undertaking.  The Optionee agrees to take whatever
additional actions and execute whatever additional documents the Company may in
its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Option Agreement.
 
15.           Modification of Rights.  The rights of the Optionee are subject to
modification and termination in certain events as provided in this Option
Agreement and the Plan.
 
16.           Governing Law.  This Agreement is governed by, and construed in
accordance with, the laws of the State of Colorado, without giving effect to its
conflict or choice of law principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
 
17.           Counterparts; Facsimile Execution.  This Option Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original, but all of which together constitute one and the same
instrument.  Facsimile execution and delivery of this Option Agreement is legal,
valid and binding execution and delivery for all purposes.
 
18.           Entire Agreement.  The Plan, this Option Agreement, and upon
execution, the Exercise Notice, constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee with respect to
the subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.
 
 
-7-

--------------------------------------------------------------------------------

 
19.           Severability.  In the event one or more of the provisions of this
Option Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provisions of this Option Agreement, and this Option
Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.
 
20.           WAIVER OF JURY TRIAL.  THE OPTIONEE EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS OPTION AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[remainder of page left blank intentionally]
 



 
 


 
 
 


 
-8-

--------------------------------------------------------------------------------

 
 


 
Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and accepts this Option
subject to all of the terms and provisions thereof.  Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option.  Optionee agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option.  Optionee further agrees to notify the
Company upon any change in the residence address indicated below.
 
OPTIONEE
 
JAMMIN JAVA CORP.
________________________________________
________________________________________
Signature
By
 
________________________________________
 
________________________________________
Print Name
Print Name
 
________________________________________
 
________________________________________
 
Title
________________________________________  
Residence Address
 


 
-9-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
2015 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE


Jammin Java Corp.
4730 Tejon St.
Denver, Colorado 80211


Attention: Jammin Java Corp., Secretary


 
1.           Exercise of Option.  Effective as of today, _____________, _____,
the undersigned (“Optionee”) elects to exercise Optionee’s option to purchase
_________ shares of the Common Stock (the “Shares”) of Jammin Java Corp. (the
“Company”) under and pursuant to the Jammin Java Corp. 2015 Equity Incentive
Plan (the “Plan”) and the Stock Option Agreement dated _______________________
(the “Option Agreement”).
 
2.           Delivery of Payment.  Optionee herewith delivers to the Company the
full purchase price of the Shares, as set forth in the Option Agreement, and any
and all withholding taxes due in connection with the exercise of the Option.
 
3.           Representations of Optionee.  Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement and agrees
to abide by and be bound by their terms and conditions.
 
4.           Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder exists with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  Subject to the requirements of
Section 6 below, the Shares will be issued to the Optionee as soon as
practicable after the Option is exercised in accordance with the Option
Agreement.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance except as provided in the Plan.
 
5.           Tax Consultation.  Optionee understands that Optionee may suffer
adverse tax consequences as a result of Optionee’s purchase or disposition of
the Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.
 
6.           Refusal to Transfer.  The Company will not (i) transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Exercise Notice, or (ii) be required to treat as
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares have been so transferred.
 
 
A-1

--------------------------------------------------------------------------------

 
7.           Successors and Assigns.  The Company may assign any of its rights
under this Exercise Notice to single or multiple assignees, and this Exercise
Notice inures to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Exercise Notice is binding upon Optionee and his or her heirs, executors,
administrators, successors and assigns.
 
8.           Interpretation.  Any dispute regarding the interpretation of this
Exercise Notice will be submitted by Optionee or by the Company forthwith to the
Administrator for review at its next regular meeting.  The resolution of
disputes by the Administrator will be final and binding on all parties.
 
9.            Governing Law; Severability.  This Exercise Notice is governed by,
and construed in accordance with, the laws of the State of Colorado, without
giving effect to its conflict or choice of law principles that might otherwise
refer construction or interpretation of this Exercise to the substantive law of
another jurisdiction.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Exercise Notice will continue in full force and effect.
 
10.          Optionee Representations.
 
(a)           With respect to a transaction occurring prior to such date as the
Plan and Common Stock thereunder are covered by a valid Form S-8 or similar U.S.
federal registration statement, Optionee agrees that in no event shall Optionee
make a disposition of any of the Common Stock, unless and until: (i) Optionee
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition; and (ii) Optionee shall have furnished the Company with an
opinion of counsel satisfactory to the Company to the effect that (A) such
disposition will not require registration or qualification of such Common Stock
under applicable U.S. federal, state or foreign securities laws or (B)
appropriate action necessary for compliance with the U.S. federal, state or
foreign securities laws has been taken; or (iii) the Company shall have waived,
expressly and in writing, its rights under clauses (i) and (ii) of this
Subsection.
 
(b)           Optionee understands that if a registration statement covering the
Common Stock under the Securities Act is not in effect when Optionee desires to
sell the Common Stock, Optionee may be required to hold the Common Stock for an
indeterminate period. Optionee also acknowledges that Optionee understands that
any sale of the Common Stock which might be made by Optionee in reliance upon
Rule 144 under the Securities Act may be made only in limited amounts in
accordance with the terms and conditions of that Rule.
 
11.          Other Documents. Optionee hereby acknowledges receipt or the right
to receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act of 1933, as amended, including, but not
limited to, the information required by Part I of Form S-8.
 
12.           Notices.  Any notice required or permitted hereunder will be
provided in writing and deemed effective if provided in the manner specified in
the Option Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
13.           Further Instruments.  The parties agree to execute any further
instruments and to take any further action as may be reasonably necessary to
carry out the purposes and intent of the Option Agreement and this Exercise
Notice.
 
14.           Entire Agreement.  The Plan and Option Agreement are incorporated
herein by reference.  This Exercise Notice, the Plan, and the Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.
 
[signature page follows]


 
 
 
 
 
 
 
 
 
 
 
A-3

--------------------------------------------------------------------------------

 


 


 
Submitted by:
OPTIONEE
 
Accepted by:
JAMMIN JAVA CORP.
________________________________________
________________________________________
Signature
By
 
________________________________________
 
________________________________________
Print Name
Print Name
 
 
 
________________________________________
 
Title
    Address: Address:
________________________________________
________________________________________
   
________________________________________
________________________________________
     
________________________________________
  Date Received


 
 
 

 
 
A-4

--------------------------------------------------------------------------------

 